Citation Nr: 0432639	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from November 1944 to June 1946.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2004 the RO also adjudicated a claim of entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  The appellant has not filed a notice of disagreement 
with that determination, and that matter is not before the 
Board.


FINDINGS OF FACT

1.  In an unappealed April 1995 decision the RO denied the 
appellant's claim seeking service connection for the cause of 
the veteran's death, finding essentially that there was no 
evidence that the cause of death (cardiopulmonary arrest due 
to cerebrovascular accident (CVA) and thrombosis due to 
hypertension) was related to service.   

2.  Evidence received since the April 1995 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim; does not tend to show that the cause of the veteran's 
death was related to service; and considered by itself or 
together with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  





CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
for service connection for cause of death may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
claims were considered on the merits and the appellant was 
provided a copy of the decision denying her claim.  In the 
September 2002 decision and in a May 2003 statement of the 
case (SOC) she was notified of the evidence necessary to 
substantiate her claim, and of what was of record.  By 
correspondence in April 2002 (prior to the decision on 
appeal) and May 2004 she was notified of the provisions of 
VCAA and how it applied to her claims.  The April 2002 letter 
explained that VA would make reasonable efforts to help the 
appellant get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While the April 2002 and 
May 2004 VCAA letters did not advise the appellant verbatim 
to submit everything she had pertinent to the claim, it 
advised her that new and material evidence was required to 
reopen the claim, what type of evidence would be new and 
material, and that she should submit (or identify for VA to 
obtain) such evidence.  In essence, this was equivalent to 
advising her to submit everything she had pertinent to the 
claim.  Everything received to date has been considered.  

It is noteworthy that the duty to assist by obtaining a 
medical opinion does not attach until a finally denied claim 
has been reopened.  All identified pertinent records have 
been obtained.  The duty to assist requirements are 
substantially met.  The appellant is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

Evidence of record in April 1995

A June 1945 physical examination did not reveal any 
abnormalities in the veteran's cardiovascular system or 
lungs.  June 1945 and May 1946 Affidavits for Philippine Army 
Personnel do not show any wounds or illnesses incurred in 
service.  

Postservice records include an August 1947 Affidavit for 
Philippine Army Personnel that is negative for wounds or 
illnesses incurred in service.  An August 1947 physical 
examination did not reveal any abnormalities of the veteran's 
heart, arteries, or respiratory system.

A June 1992 medical certification from Integrated Provincial 
Health Office shows that the veteran was examined and 
hospitalized in July 1990.  The diagnoses were 
arteriosclerotic hypertensive cardiovascular disease, right 
cerebral thrombosis, and left hemiparesis.  A June 1992 
treatment note from Dr. R.L. indicates that the veteran was 
being treated for cardiovascular hypertension.  

A March 1994 certificate of death lists the cause of the 
veteran's death as cardiopulmonary arrest due to 
cerebrovascular accident and thrombosis due to hypertension.  

An affidavit states that the appellant and veteran were 
married was submitted in January 1995.  

An unappealed April 1995 rating decision denied service 
connection for the cause of the veteran's death essentially 
based on a finding that the evidence failed to show that the 
cause of the veteran's death was related to military service.  
The appellant did not appeal that determination, and it 
became final. 38 U.S.C.A. § 7105.   

Evidence received since April 1995

A record dated in February 2002 from Provincial Health Office 
restates the information provided on the June 1992 medical 
certification.  

A marriage certificate showing the appellant and the veteran 
were married was received in April 2002. 

A medical certificate from Dr. E.A. dated May 2002 shows that 
the veteran was seen in March 1994 for aphasia and urinary 
retention.  The diagnoses were hypertensive crisis, status 
post CVA, recurrent, and urinary retention.  

III.  Criteria 

An unappealed April 1995 rating decision denied service 
connection for cause of death finding that the evidence did 
not link the cause of death to the veteran's military 
service.  The appellant did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105.   

"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  The United States Court of Appeals for the 
Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
September 2001), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused death or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. §  3.312(a).  Service connection 
will be granted for a disability if it is shown that the 
veteran suffered from such disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases (including 
cardiovascular/cerebrovascular disease) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

IV.  Analysis

The additional evidence received since April 1995 is new in 
the sense that it was not previously associated with the 
record.  However, it is not material.  It was previously 
established, and is not in dispute, that the veteran had, and 
died of, atherosclerotic hypertensive cardiovascular disease, 
with right CVA, and hemiparesis.  He had not established 
service connection for any disabilities during his lifetime.  
The unestablished fact necessary to establish service 
connection for the cause of his death is a nexus between the 
cardiovascular and cerebrovascular problems which caused his 
death and service.  No additional evidence received since the 
April 1995 rating decision addresses that matter, i.e., tends 
to show that cardiovascular or cerebrovascular problems were 
manifested in service or in the first postservice year or to 
otherwise relate the cause of death to the veteran's active 
service.  As he had no service connected disabilities, there 
is no basis for considering whether service connected 
disability contributed to cause his death.  And while 
cerebrovascular accident was recently added to the diseases 
which may be presumptively service connected for former 
prisoners of war (POWs), the veteran is not shown to have 
been a POW.  Although the appellant asserts that the 
veteran's cardiovascular or cerebrovascular problems were a 
result of his military service, her lay opinion is not 
competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for purpose of 
reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)..

All of the objective evidence added to the record since the 
April 1995 decision, tends to establish facts that are either 
not in dispute or are not material.  No medical evidence 
received addresses the matter at hand, i.e., whether there is 
a nexus between the veteran's cause of death and his service.  
Consequently, the additional evidence received does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Hence, the claim may not be reopened.





ORDER

The appeal to reopen a claim of service connection for cause 
of the veteran's death is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



